internal_revenue_service number release date index number ------------------------- ----------------------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-111530-10 date date legend company ------------------------------------------------------------------------------------------------- ----------------------- state ------------- d1 d2 d3 trust a ------------------ ------------------------- ---------------------- ------------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------------------- ------------------------ dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that company was incorporated under the laws of state on d1 and elected to be treated as an s_corporation effective d2 shares of company stock were transferred to trust on d3 it is represented that trust was plr-111530-10 eligible to elect qualified_subchapter_s_trust qsst treatment under sec_1361 however a the sole beneficiary of trust inadvertently failed to make a timely qsst election under sec_1361 therefore company’s s_corporation_election terminated on d3 company represents that the presence of an ineligible shareholder and the termination of its s_corporation_election was inadvertent and not motivated by tax_avoidance company further represents that at all times subsequent to d3 company and its shareholders have treated company as an s_corporation and filed returns as if trust were a qsst in addition company and its shareholders agree to make such adjustments consistent with the treatment of company as an s_corporation and trust as a qsst as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the plr-111530-10 current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and representations made we conclude that company’s s_corporation_election terminated on d3 as a result of the transfer of company stock to trust we also conclude that the termination of company's status as an s_corporation was inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation from d3 and thereafter provided that company’s s_corporation_election was otherwise plr-111530-10 valid and not otherwise terminated under sec_1362 and provided that a files a qsst election for trust with an effective date of d3 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the qsst election from d3 and thereafter trust will be treated as a qsst described in sec_1361 assuming the trust otherwise qualifies as a qsst and a will be treated as the owner of the company stock held by trust accordingly company’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income including tax-exempt_income loss deduction or credit and non-separately computed items of income or loss of company as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be an s_corporation or whether trust is eligible to be a qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representative sincerely s tara p volungis acting chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of letter for sec_6110 purposes copy of letter cc
